internal_revenue_service department of the treasury number release date index no 468b washington dc person to contact telephone number refer reply to cc ita - plr-114666-00 date date legend taxpayer corporation pi trust item date date date b c d agency e state site site year date date date dear f g h j this letter responds to your letter requesting a private_letter_ruling concerning the application of various sections of the internal_revenue_code code to taxpayer’s settlement of certain liabilities you also requested rulings concerning the pi trust which taxpayer will fund to pay some of those liabilities facts plr-114666-00 you represent the facts to be as follows taxpayer’s history taxpayer and its subsidiaries are engaged in the manufacture and distribution of certain products taxpayer which was incorporated as a subsidiary of corporation during date has used the accrual_method of accounting since its incorporation before date corporation had been named as a defendant in numerous lawsuits claiming damages for personal physical injury physical sickness or death from exposure to item that was included in products that corporation sold until year corporation manufactured products in site and site these manufacturing operations generated large amounts of hazardous materials that either remain on those sites or were transported to landfills or have contaminated other sites including wetlands and groundwater consequently the agency and the state have undertaken operations to investigate and remediate the hazardous_substance contaminations caused by corporation’s operations in site and site during date taxpayer became the parent_corporation of corporation taxpayer then devised a restructuring plan under which it acquired valuable business_assets from corporation divested itself of its corporation shares and attempted to divest itself of corporation’s item-related liabilities thereafter taxpayer was named a co-defendant with corporation in numerous item-related lawsuits as successor in liability to corporation subsequently federal courts have held that taxpayer was a successor to corporation’s item-related liabilities and issued an order barring taxpayer from continuing to litigate the issue of its successor liability for corporation’s liabilities plan_of_reorganization during date taxpayer filed for chapter bankruptcy protection in a united_states bankruptcy court the bankruptcy court during date taxpayer entered into a memorandum of understanding with its unsecured creditors the unsecured creditors the terms of which have been incorporated into a consensual plan_of_reorganization the plan the plan and each of its provisions were confirmed in their entirety in the order the order of the bankruptcy court that was entered on date the order also stated that the bankruptcy court has and will retain exclusive jurisdiction of the litigation and of the pi trust which was established by the plan composition of the unsecured creditors almost all of the unsecured creditors consist of the following groups the pi claimants who are all individuals holding present or future item-related personal injury tort claims against corporation for which taxpayer has successor liability and the environmental claimants the environmental claimants consist of the agency the state and one private party holding environmental claims under federal and state environmental laws against taxpayer in the chapter proceeding the claims held by the pi claimants and the plr-114666-00 claims of the environmental claimants have been estimated at approximately dollar_figureb and dollar_figurec respectively description of the unsecured creditors’ share the plan provides that the unsecured creditors will receive taxpayer stock available cash and tax benefits these assets are referred to collectively as the unsecured creditors’ share taxpayer stock consists of stock of the reorganized taxpayer the unsecured creditors through the pi trust in the case of the pi claimants will receive d percent of taxpayer stock and taxpayer’s pre-existing shareholders will retain e percent of taxpayer stock taxpayer stock’s overall value was appraised in a qualified_appraisal described in sec_1_468b-3 of the income_tax regulations taxpayer provided a copy of this appraisal to the administrator of the pi trust on date and attached a copy of the appraisal to its income_tax return in the time and manner required by sec_1_468b-3 the available cash determined when the plan was consummated equaled dollar_figuref it consisted of the amount of cash that was not reasonably needed to meet certain estimated near-term cash operating needs and capital needs of the reorganized debtor on the effective date of the plan the tax benefits are described in the plan’s tax assignment and assumption_agreement the tax agreement under the tax agreement the pi claimants and the other unsecured creditors collectively will receive present and future federal and state_income_tax savings relating to transfers to the pi trust and to the implementation of the settlement plan taxpayer is obligated by the tax agreement to take all reasonable actions necessary to obtain the tax benefits and to pay them over to the unsecured creditors as expeditiously as possible taxpayer anticipates that most of the net_operating_loss nol resulting from the contribution of taxpayer stock and available cash to the unsecured creditors will be carried back years this nol is anticipated to result in a tax_refund of approximately dollar_figureg the balance will be carried forward payment to the unsecured creditors of the tax_benefit resulting from the carryback as well as the use by taxpayer of the carryforward will then give rise to future tax benefits that must also be transferred to the unsecured creditors pursuant to the tax agreement all tax benefits will be paid in cash the governments’ agreement division of the unsecured creditors’ share the pi claimants and the environmental claimants agreed in a governments’ settlement agreement the governments’ agreement to divide the unsecured creditors’ share into sub-shares under the governments’ agreement a de_minimis sub-share of the unsecured creditors’ share was allocated to the allowed claims of unsecured creditors other than the pi claimants and the environmental claimants the pi claimants and the environmental claimants also agreed on how to allocate the amount of the unsecured plr-114666-00 creditors’ share remaining after the allowed claims were paid of that remaining amount h percent was to be transferred into the pi trust the pi trust would assume taxpayer’s tort liability to the pi claimants by processing and paying their claims in accordance with specified procedures pi trust distribution procedures the environmental claimants which have no interests in the pi trust would receive the remaining j percent of the unsecured creditors’ share discharge of liabilities upon taxpayer’s transfer of the taxpayer stock and its payments of available cash and tax benefits taxpayer’s obligations to the pi claimants and environmental claimants were discharged terms of the pi trust agreement and the pi trust distribution procedures you represent that under the present terms of the pi trust agreement and the pi trust distribution procedures the pi trust may not make a payment to a pi claimant except with respect to a personal physical injury that manifests itself before the date of the payment you also represent that payments from the pi trust to the pi claimants are solely for compensatory_damages on account of currently manifested personal physical injuries within the meaning of sec_104 and that the present pi trust documents do not allow payments from the pi trust to the pi claimants for interest punitive_damages or any other item of taxable_income because numerous pi claimants are expected to file claims against the pi trust over its lifetime the pi trust would not find it practical to require pi claimants to provide prior-year tax returns or otherwise to have access to those returns for purposes of determining whether such claimants have taken any medical expense deductions under sec_213 relating to any personal injuries with respect to which any amounts may be paid_by the pi trust expenses of the pi trust the pi trust expects to incur costs including the costs related to recovery_of amounts on certain item-related claims and causes of action transferred to the pi trust by taxpayer the pi trust does not expect to recover any claims for insurance proceeds transferred to the pi trust by taxpayer law and analysis taxpayer's requested rulings fall into two broad categories the first of these involves the legal status federal_income_tax consequences and information reporting requirements of the pi trust ruling_request sec_1 through the second the federal tax consequences to taxpayer resulting from its transfers to and fulfillment of its obligations to the unsecured creditors ruling requests through rulings relating to the pi trust ruling_request is the pi trust a qualified_settlement_fund plr-114666-00 sec_468b provides that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the secretary shall prescribe regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise sec_1_468b-1 provides that the following requirements must be met for a fund account or trust to be classified as a qualified_settlement_fund qsf it must be established pursuant to an order of or be approved by the united_states or any agency_or_instrumentality including a court of law thereof and be subject_to the continuing jurisdiction of that governmental authority it must be established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability arising out of tort breach of contract or violation of law and the fund account or trust must be a_trust under applicable state law or its assets must otherwise be segregated from other assets of the transferor the pi trust meets each of the requirements of sec_1_468b-1 first the pi trust was approved by the bankruptcy court and is subject_to that court’s continuing jurisdiction second the pi trust was established to resolve item-related tort claims third the pi trust is organized as a_trust under applicable state law accordingly based on the information submitted and representations made we conclude that the pi trust is a qsf under sec_1_468b-1 ruling_request is the pi trust subject_to income_tax only on its modified gross_income sec_1_468b-2 provides that a qsf is subject_to tax on its modified gross_income for any taxable_year at a rate equal to the maximum rate in effect for that taxable_year under sec_1 the modified gross_income of a qsf is its gross_income as defined in sec_61 computed with the modifications listed in sec_1_468b-2 - as noted above the pi trust is a qsf accordingly based on the information submitted and representations made we conclude that only the modified gross_income of the pi trust is subject_to federal_income_tax ruling_request are the amounts of taxpayer’s transfers of taxpayer stock tax benefits and available cash to the pi trust excludable from the pi trust’s gross_income sec_1_468b-2 provides in general that amounts transferred to a qsf by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from a qsf’s gross_income taxpayer’s transfers to the pi trust of taxpayer stock tax benefits and available cash fall squarely within sec_1 b plr-114666-00 these transfers are in full satisfaction of the pi claimants’ present and future claims against taxpayer the pi trust in turn was established for the express purposes of assuming taxpayer’s tort liabilities and paying the claims of the pi claimants accordingly based on the information submitted and representations made we conclude that the amounts transferred to the pi trust - its sub-share of taxpayer stock tax benefits and available cash - are excludable from the pi trust’s gross_income under sec_1_468b-2 ruling_request is the pi trust allowed to deduct its administrative costs sec_1_468b-2 allows a qsf to deduct administrative costs and other incidental_expenses incurred in connection with the operation of the qsf that would be deductible under chapter of the code in determining the taxable_income of a corporation administrative costs and other incidental_expenses include state and local_taxes legal accounting and actuarial fees relating to the operation of the qsf and expenses arising from the notification of claimants and the processing of their claims administrative costs and other incidental_expenses do not include legal fees incurred by or on behalf of claimants accordingly based on the information submitted and representations made we conclude that the pi trust is allowed a deduction in computing its modified gross_income for those administrative costs and incidental_expenses it incurs that would be deductible under chapter of the code in computing the gross_income of a corporation no opinion is expressed however whether any particular expense incurred by the pi trust is an expense that is deductible under sec_1_468b-2 ruling_request is the pi trust’s basis in taxpayer stock the fair_market_value of that stock on the date it is transferred by taxpayer to the pi trust sec_1_468b-2 provides that a qsf’s initial basis in the property it receives from a transferor or from an insurer or other person on behalf of a transferor is the fair_market_value of that property on the date of transfer to the fund taxpayer is a transferor under sec_1_468b-1 with respect to the transfer of taxpayer stock to the pi trust accordingly based on the information submitted and representations made we conclude that the pi trust’s initial basis in taxpayer stock is the fair_market_value of that stock on the date taxpayer transfers that stock to the pi trust the governments’ agreement indicates that the environmental claimants may transfer taxpayer stock to the pi trust under certain circumstances you have not requested a ruling and we do not rule regarding the tax consequences of any transfer of taxpayer stock by the environmental claimants either to the pi trust or to any other person plr-114666-00 ruling_request is the pi trust subject_to the information reporting requirements of sec_6041 for payments it makes to pi claimants sec_6041 requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with respect to such payments sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_468b-2 provides that payments and distributions made by a qsf are subject_to the information reporting requirements of part iii of chapter of the code sec_1_468b-2 requires a qsf to file information returns on a distribution to a claimant if one or more transferors to the fund would have been required to make a return had that transferor made the distribution directly to the claimant sec_1_468b-4 states that the determination whether a distribution to a claimant is includible in the claimant's gross_income is generally made by reference to the claim in respect of which the distribution is made and as if the distribution were made directly by the transferor you represent that all payments made by the pi trust to pi claimants will be made on account of personal physical injuries under sec_104 accordingly based on the information submitted and representations made we conclude that the pi trust is not required to file information returns under sec_6041 for any payments it makes to the pi claimants that are not subject_to the tax_benefit_rule discussed below payments that would otherwise be excludable from gross_income under sec_104 are includible in income to the extent there was a prior tax_benefit - that is to the extent such payments are attributable to and not in excess of an individual's prior years’ deductions allowed under sec_213 even if such payments are taxable to the pi claimants however the payments do not constitute fixed and determinable income we decline to rule on whether the payments are in fact excludable from the income of any particular pi claimant under sec_104 because we have no pi claimant before us see sec_2 revproc_2002_1 2002_1_irb_1 plr-114666-00 within the meaning of sec_6041 because the pi trust will neither find it practical to require pi claimants to provide the pi trust with prior-year tax returns nor otherwise have access to those returns the pi trust will not have the information from which to ascertain the extent if any of a prior-year medical_expense_deduction accordingly based on the information submitted and representations made we also conclude that the pi trust is not required to file information returns under sec_6041 with respect to the portion of the payments it makes to pi claimants attributable to and not in excess of the pi claimants’ sec_213 deductions rulings regarding the effects of certain transfers on taxpayer ruling_request does sec_1032 apply to taxpayer’s transfer of taxpayer stock to the unsecured creditors so that taxpayer does not recognize any gain on that transfer sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides generally that gain_or_loss from the sale_or_other_disposition of property is the difference between the amount_realized and the basis of the property as determined under sec_1011 sec_1001 states that except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_468b-3 provides that a transferor must treat a transfer of property to a qsf as a sale_or_exchange for purposes of sec_1001 with the amount_realized by the transferor being the fair_market_value of the property on the date the transfer is made sec_1032 provides that no gain_or_loss will be recognized to a corporation on the receipt of money or other_property in exchange for stock of such corporation although sec_1032 refers to an exchange for money or other_property and does not expressly refer to exchanges of stock for debt it is generally acknowledged that sec_1032 applies to an exchange of a corporation’s stock for its debt subject_to sec_61 and sec_108 which provide that a corporation may have income from cancellation of indebtedness on an exchange of its stock for its own debt that is cancellation_of_indebtedness_income can be realized and recognized when debt is satisfied with stock of the debtor_corporation even though no gain is recognized on the issuance of the stock in this case taxpayer will transfer d percent of its stock to the unsecured creditors as a result of which the item-related tort and environmental claims held by those creditors will be discharged under the bankruptcy statute in the case of the pi claimants the discharge will occur as a result of the pi trust’s assumption of taxpayer’s item-related liabilities in the case of the environmental claimants the discharge will occur directly plr-114666-00 accordingly based on the information submitted and representations made we conclude that taxpayer will not recognize any gain_or_loss on its stock in exchange for the satisfaction of its debts to the pi claimants through the pi trust and the environmental claimants ruling_request will taxpayer recognize gain_or_loss by entering into the tax agreement under which it is obligated to transfer_tax benefits in future years to the unsecured creditors as just noted a transfer of property whether to a qsf or another person in exchange for money or other_property generally is a sale_or_exchange - and thus a realization event - under sec_1001 and sec_1_468b-3 however sec_1_468b-3 also provides that because the issuance of a transferor’s debt an obligation to provide services or property in the future or an obligation to make a payment described in sec_1_461-4 are generally not transfers of property by the transferor the issuance of that debt or obligation generally does not result in gain_or_loss to the transferor under that section sec_1_461-4 pertains to liabilities requiring a payment or series of payments to another person that arises under any workers compensation act or out of any tort breach of contract or violation of law under this provision a liability arising out of a tort breach of contract or violation of law includes a liability arising out of a settlement of a dispute in which a tort breach of contract or violation of law is alleged by entering into the tax agreement taxpayer has undertaken the obligation to pay future tax benefits to the unsecured creditors through the qsf in the case of the pi claimants taxpayer’s liability to the pi claimants arises under alleged violations of tort law its liability to the environmental claimants are based on alleged violations of federal and state environmental law thus both types of claim are described in sec_1_461-4 accordingly based on the information submitted and representations made we conclude that taxpayer will not realize any gain_or_loss under sec_1001 as a result of entering into the tax agreement in addition when taxpayer receives future-year tax refunds you represent that taxpayer will pay those refunds over in cash to fulfill its obligations under the tax agreement accordingly we conclude that these payments if made in cash will not constitute a realization event under sec_1001 ruling_request is taxpayer allowed a deduction under sec_162 in the years it transfers taxpayer stock available cash and cash arising from the tax benefits to the pi trust and the environmental claimants sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business plr-114666-00 sec_461 provides that a deduction shall be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to the item occurs sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_461 and d and sec_1_461-4 provide that with respect to liabilities arising out of tort or a violation of law economic_performance occurs as payment is made to the person to whom the liability is owed sec_1_468b-3 provides that for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 to the extent the transferor makes a transfer to a qsf to resolve or satisfy the liability liabilities described in sec_1_468b-1 include tort liabilities payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business here taxpayer’s payments of damages to satisfy its tort liabilities for personal physical injuries caused by item to pi claimants are business_expenses under sec_162 in addition taxpayer’s payments to the environmental claimants to settle taxpayer’s violation of federal and state environmental law liabilities which will compensate those claimants for a portion of their costs of performing environmental remediation at sites formerly owned by taxpayer’s predecessors in interest are also business_expenses under sec_162 the transfers of taxpayer stock tax benefits and available cash are deductible in the years of transfer because the all events and economic_performance tests will be satisfied in each of those years both prongs of the all_events_test - the fact of taxpayer’s liability to both classes of claimants and the amount of that liability - were met not later than date when the bankruptcy court approved the plan under sec_1_461-4 economic_performance occurs with respect to taxpayer’s liability to the environmental claimants when the transfers are made to those claimants under sec_1_468b-3 economic_performance occurs with respect to taxpayer’s liability to the pi claimants as transfers are made to the pi trust in addition with respect to the transfer of taxpayer stock you represent that taxpayer has obtained a qualified_appraisal as required by sec_1_468b-3 and has met the requirements of sec_1_468b-3 therefore based on the information submitted and the representations made we conclude that taxpayer is allowed a deduction under sec_162 in an amount equal to the plr-114666-00 fair_market_value of taxpayer stock in the taxable_year during which that taxpayer stock is transferred to the environmental claimants and the pi trust additionally taxpayer will be allowed a deduction under sec_162 for the taxable years in which cash payments of tax benefits and available cash are made ruling_request will taxpayer realize cancellation of indebtedness cod income when the claims of the unsecured creditors are discharged sec_61 provides that gross_income includes income from the discharge_of_indebtedness such income also known as cancellation_of_indebtedness_income or cod income is ordinary in nature and equals the difference between what is owed and what is actually paid to satisfy the liability cod income must generally be reported by the debtor in the year the discharge occurs sec_108 provides that no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction the documentation submitted by taxpayer suggests that prior to the plan’s consummation a few of the item-related tort and environmental claims against taxpayer were liquidated to the extent those claims were discharged under the plan for amounts that were less than their face value taxpayer presumptively would have discharge_of_indebtedness income under sec_61 167_f3d_1323 10th cir however because payment of the liquidated claims would have given rise to a sec_162 deduction as discussed in ruling_request above the sec_108 exception applies accordingly taxpayer did not realize discharge_of_indebtedness income with respect to any liquidated claims that were discharged under the plan the great majority of the item-related tort and environmental claims however were unliquidated prior to consummation of the plan in the case of unliquidated claims - that is in the case of claims in which the amount of debt owing is disputed - the settlement of those claims does not give rise to discharge_of_indebtedness income rather if the dispute concerning the amount of the debt is in good_faith settlement of the dispute is ‘treated as the amount of debt cognizable for tax purposes ' preslar supra pincite quoting from 916_f2d_110 3rd cir 11_fsupp_537 w d ky accordingly based on the information submitted and representations made we conclude that taxpayer did not realize discharge_of_indebtedness income from its settlement of the item-related tort and environmental claims ruling_request will taxpayer’s payments to the unsecured creditors qualify as specified liability losses under sec_172 plr-114666-00 sec_172 allows a deduction for the taxable_year an amount equal to the aggregate of the the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year sec_172 provides that in the case of a taxpayer that has a specified_liability_loss as defined in sec_172 for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the year of such loss sec_172 and sec_172 define the term specified_liability_loss sec_172 defines a specified_liability_loss to mean any amount allowable as a deduction under sec_162 or sec_165 for amounts which are attributable to product_liability or expenses_incurred in investigating settling and opposing claims against the taxpayer on account of product_liability sec_172 provides that the term product_liability includes a the liability of the taxpayer for damages on account of physical injury or emotional harm to individuals on account of any defect in any product that is manufactured leased or sold by the taxpayer but only if b such injury or harm arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product sec_172 defines a specified_liability_loss to include any amount allowable as a deduction under chapter of subtitle a of the code other than sec_468 or sec_468a which is in satisfaction of a liability under a federal or state law requiring the remediation of environmental contamination sec_172 provides that a liability shall be taken into account under sec_172 only if i the act or failure to act giving rise to such liability occurs at least three years before the beginning of the taxable_year and ii the taxpayer used an accrual_method of accounting throughout the period or periods during which such act or failure to act occurred the item liability claims made by the pi claimants are product_liability claims because they arose out the settlement of claims for physical injury to individuals due to exposure to item which taxpayer’s predecessor manufactured and sold and which injuries arose after taxpayer’s predecessor relinquished control of the items the claims made by the environmental claimants are for environmental remediation required by federal and state law and taxpayer’s and or taxpayer’s predecessor corporation’s act or failure to act arose from actions that occurred more than three years before the taxable_year of the transfer moreover taxpayer has used an accrual_method of accounting since its incorporation during date and thus was on that method during any period or periods in which its act or failure to act occurred accordingly based on the information submitted and representations made we conclude that - plr-114666-00 the transfers to the pi claimants through the pi trust of taxpayer stock available cash and tax benefits are specified liability losses within the meaning of sec_172 which therefore may be carried back to each of the taxable years preceding the year of such loss taxpayer’s transfers to the environmental claimants of taxpayer stock available cash and tax benefits to satisfy environmental remediation claims for site and site are specified liability losses within the meaning of sec_172 to the extent that corporation used the accrual_method of accounting throughout any period or periods during which determined separately for site and site an obligation was imposed upon corporation for environmental remediation of those sites under the earlier of - a federal_law for example the comprehensive environmental response compensation and liability act u s c sec_9601 et seq or b applicable state law to the extent the above conditions are met taxpayer may carry back these losses to each of the taxable years preceding the year of such loss rulingrequest12 will taxpayer’s carryforwards of its net operating losses be subject_to the loss limitation rules of sec_382 sec_382 places limitations on the nol carryforwards and certain built-in losses of a loss_corporation that can be utilized following an ownership_change in that loss_corporation once sec_382 is activated by a prescribed change-of-ownership event the limitation of sec_382 takes hold and restricts the amount of the new loss corporation's taxable_income that can be offset by the taxpayer's net_operating_loss carryforwards in taxable years after the change_of_ownership sec_382 limits the amount of income that can be offset by the carryforwards to the sec_382 limitation however sec_382 and sec_1_382-9 prescribe special rules for corporations under the jurisdiction of a bankruptcy court sec_382 provides that sec_382 shall not apply to an ownership_change if i the old_loss_corporation is immediately before the ownership_change under the jurisdiction of the court in a title_11_or_similar_case and ii the shareholders and creditors of the old_loss_corporation determined immediately before such ownership_change own after such ownership_change and as a result of being shareholders or creditors immediately before such change percent or more of the stock in vote and value of the reorganized corporation under sec_1_382-9 a qualified_creditor is a beneficial_owner immediately before the ownership_change of qualified indebtedness of the loss_corporation these regulations also provide that a qualified_creditor owns stock of the new_loss_corporation only to the extent that the qualified_creditor receives stock in full or partial satisfaction of plr-114666-00 qualified indebtedness in a transaction ordered by the court or pursuant to a plan approved by the court in a title_11_or_similar_case under sec_1_382-9 indebtedness of the loss_corporation is qualified indebtedness if it - a b has been owned by the same beneficial_owner since the date that is months before the date of the filing of the title_11_or_similar_case or arose in the ordinary course of the trade_or_business of the loss_corporation and has been owned at all times by the same beneficial_owner sec_1_382-9 provides that beneficial_ownership of indebtedness is determined without applying attribution_rules sec_1_382-9 provides that ordinary course indebtedness includes claims arising out of a tort or breach of a statutory duty and indebtedness incurred with respect to expenses that would be deductible under sec_162 sec_1_382-9 permits tacking of the holding_period for a qualified_transfer if the transferee’s basis is determined under sec_1014 or sec_1015 or with reference to the transferor's basis in the indebtedness sec_1014 provides basis rules for property held by a person who acquired the property from a decedent or to whom the property passed from a decedent taxpayer has represented that the environmental claimants held their claims for more than months prior to the chapter filing that they have been the only holders of their claims and that the claims arose in the ordinary course of taxpayer’s business accordingly based on the information submitted and representations made we conclude that - the environmental claimants will be qualified creditors of the old_loss_corporation because they held qualified indebtedness of taxpayer before the change in ownership the pi claimants will be considered qualified creditors of the old_loss_corporation because they will be treated as directly owning taxpayer stock placed in the pi trust as of the original date of transfer by taxpayer and thus of owning a deemed stock interest a pi claimant will be considered to hold qualified indebtedness if that claimant i has held the claim for more than months prior to the chapter filing or ii has been the only holder of the claim and the claim arose in the ordinary course of taxpayer’s business plr-114666-00 taxpayer’s carryforwards of its nols will not become subject_to the loss limitation rules of sec_382 if an individual receives a deemed stock interest in the pi trust from a deceased pi claimant as long as all other requirements are fulfilled see sec_1_382-9 which provides that a transfer from a decedent will be considered a qualified_transfer caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code pursuant to powers of attorney on file in this office copies of this letter have been furnished to your authorized representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see section dollar_figure of revproc_2002_1 i r b or its successor except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting enclosures copy of letter copy for sec_6110 purposes cc
